DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the substitute amendment filed on 25 August 2021 is acknowledged. No new matter has been introduced. 
1c.	The replacement drawings filed on 14 January 2020 are acceptable.

Claim Status:
1d.	Claims 1-8 and 16-22 are pending. 
Election/Restrictions:

2a.	Applicant’s election without traverse of Group I, (claims 1-8, 16-19) in the reply filed on 25 August 2021 is acknowledged.
2b.	 Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2021.

Information Disclosure Statement:
3.	The information disclosure statements filed on 06/09/2021 and 08/25/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. Some of the references were lined through because the publication dates of the references were not available. 


Oath/Declaration
4.	It is noted to Applicant that as stated in the Communication of 31 January 2020, a properly executed inventor's oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).

Specification
5.	The disclosure is objected to because of the following informalities:
5a.	At page 25, [00111, 00112], the Brief Description of the Drawings does not refer to Figures 81C or 82C.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6a.	Claim 2 recites “wherein said VH domain is a variant of SEQ ID NO:5 comprising the amino acid substitution F32L and said VL domain is a variant of SEQ ID NO:6 comprising N27dH”.  However, this recitation renders the claim vague and indefinite because the amino acid at position 27 of SEQ ID NO:6 is not asparagine. Thus, it is not clear what position or amino acid “N27dH” is referring to. Moreover, it is not clear what is meant by term “N27dH”.      
6b.	Claim 3 recites, wherein said VL domain further comprises the amino acid substitutions K30Y/S93T. However, this recitation render the claims vague and indefinite because the amino acid at position 30 of SEQ ID NO:6 is leucine and not lysine.  Additionally, the amino acid at position 93 of SEQ ID NO:6 is tyrosine and not serine. Thus, Applicant must clarify the mutated positions or which VL domain K30Y/S93T belong to (i.e., a sequence other than SEQ ID NO: 6). 
6c.	Claim 4 recites; “wherein said VH is H1 and said VL is L1.1”. The specification teaches that the “targeted IL-15/Ra heterodimeric Fc fusion protein has the H1 VH and the L1.1 VL”, (009).  However there is no description of “H1 or L1.1”.  The specification does not teach the structure or definition of “H1 or L1.1”.  The use of laboratory designations only to identify a particular antibody VH and LH renders the claim indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. It is also well known in the art that molecule names can 
6d.	Claims 5-6 are rejected as being indefinite for reciting an IL-15 protein that comprises specific substitutions, for example, D30N/E64Q/N65D; N4D/D61N/E64Q/Q108E with no identification of a reference sequence or protein.  For instance, it is unclear which IL-15 the amino acid positions belong to. Are the recited amino acids from human IL-15 or from another species?  
6e.	Claims 7-8 are rejected as being indefinite for reciting Fc domains that comprise specific substations, for example, L368D/K370S:LS364K/E357Q, M428L/N343SN434S with no identification of a reference sequence or protein.  For instance the claims fail to recite which Fc domain the recited amino acids belong to. Are the recited amino acids from human Fc domain or from another species? Are these amino acids from IgG1, IgG2, IgG3 or IgG4? Appropriate correction is required. 
	
Claim Rejections - 35 USC § 112(a) – Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The instant claims 1-8, 16-19 are drawn to a targeted IL-15/Rα heterodimeric Fc fusion protein comprising: a) a first monomer comprising, from N- to C-terminal:
 i) a IL-15/Rα sushi domain protein; 
ii) a first domain linker; 
iii) An IL-15 protein; and 
iv) a first variant Fc domain; and 
b) a second monomer comprising a heavy chain comprising VH-CH1-hinge-CH2-CH3, wherein said CH2-CH3 is a second variant Fc domain; 
c) a third monomer comprising a light chain comprising VL-CL; wherein said VH and VL domains form an antigen binding domain that binds to human PD-1 and does not compete for said human PD-1 with nivolumab and/or pembrolizumab; nucleic acids encoding said fusion protein; an expression vector composition comprising said nucleic acids; a host cell comprising said expression vector composition; a method of producing said targeted IL-15/IL-15Rα heterodimeric Fc fusion. 
Throughout the specification, Applicants contemplate “targeted IL-15/IL-15Rα x anti-PD1 heterodimeric Fc fusion protein” (see 007; 009; 00378; 00500; 00505). The specification teaches specific targeted IL-15/IL-15Ra-Fc-anti-PD-1 fusion proteins, (see 
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, “An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”
Moreover, claim 2 only provides the structure of the anti-PD-1 antibody part of the claimed IL-15/IL-15Ra-Fc-anti-PD-1 fusion proteins. 
In the absence of sufficient recitation of distinguishing characteristics, one of skill in the art would not recognize from the disclosure that the applicant was in possession of the full scope of the claimed IL-15/IL-15Ra-Fc-anti-PD-1 fusion proteins that display the recited activity of “competing for binding for human PD-1 with nivolumab and/or pembrolizumab”. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester u. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.  
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Conclusion:
8.	No claim is allowed.  

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        18 October 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647